— Order, Supreme Court, New York County, entered November 15, 1978, denying defendant Ford’s motion for summary judgment and granting plaintiffs additional time to serve a bill of particulars, unanimously modified, on the law, and in the exercise of discretion, without costs or disbursements, to the extent of conditioning the denial of summary judgment on the payment by plaintiffs’ counsel, personally, of $250 costs to defendant Ford within 20 days after service of a copy of the order to be entered hereon and, except, as thus modified, affirmed. If the *816condition is not complied with, the order of November 15, 1978, shall be reversed, on the law, and the motion for summary judgment granted, with costs and disbursements. While it is true that defendant Ford has not been prejudiced by plaintiffs’ failure to serve a timely bill of particulars, counsel’s excuse for the delay did not distinguish itself either in originality or on its merits. No doubt, a significant factor in Special Term’s finding of "unusual circumstances” was the extent of the plaintiff wife’s injuries, which appear to be substantial. She should have her day in court. The delay has not been extensive. In such circumstances, however, it was an improvident exercise of discretion to extend the time to serve a bill without setting conditions. Consequently, we have imposed a sanction for counsel’s delay which we believe appropriate to the extent indicated. Concur — Fein, J. P., Sullivan, Bloom, Markewich and Ross, JJ.